NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10172

                Plaintiff-Appellee,             D.C. No.
                                                4:18-cr-02067-RCC-EJM-5
 v.

GUSTAVO ALFONSO OROZCO-                         MEMORANDUM*
QUINTERO, AKA Gustavo Orozco-
Quintero, AKA Tito,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Gustavo Alfonso Orozco-Quintero appeals from his guilty-plea conviction

and 96-month sentence. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vi), and 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Orozco-Quintero’s counsel



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Orozco-Quintero the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Orozco-Quintero waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We remand the case to the district court with instructions to amend the

judgment to reflect the correct description of the offense of conviction: conspiracy

to possess with intent to distribute fentanyl, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(vi), and 846.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                           2                                    21-10172